        Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                          Cr. No. 19-10080-NMG
         v.
                                                          (leave to file partially ex parte granted
 GREGORY COLBURN, et al.,                                 7/27/21)

         Defendants.

                          DEFENDANTS’ MOTION FOR AN ORDER
                                OF WITNESS IMMUNITY

                                (FOOTNOTES 1 AND 2 SEALED)

        Defendants Gamal Abdelaziz, Elisabeth Kimmel, Marci Palatella, and John Wilson

respectfully request that the Court compel the government to grant immunity to former USC

Athletics employees Ron Orr, Stephen Lopes, and Scott Jacobson. Messrs. Orr, Lopes, and

Jacobson (the “Athletics Fundraising Witnesses”) would, if immunized, offer key exculpatory

testimony at trial that is otherwise unavailable to defendants. The government has declined to

provide any reason whatsoever for withholding immunity from these witnesses, but it is clear the

government has no good-faith reason for doing so. The government started this investigation

nearly three years ago and has never suggested that the Athletics Fundraising Witnesses are

targets. Significantly, the witnesses were not among the list of over 75 unindicted co-

conspirators that the government sent the defendants on May 30, 2019. Although the

government refuses to explain why it will not grant these witnesses immunity, the only possible

purpose is to prevent the jury from hearing the key exculpatory evidence that these witnesses

will offer at trial, and therefore to distort the fact-finding process.
        Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 2 of 12




   I.      Factual and Legal Background
        Defendants recently served trial subpoenas on the Athletics Fundraising Witnesses.

Counsel for the witnesses then informed Defendants that the witnesses intend to invoke their

Fifth Amendment rights, and will refuse to testify at trial. Because Defendants’ due process

rights will be severely impaired if these witnesses cannot testify, on July 7, 2021, the

undersigned sent a letter to Assistant United States Attorney Stephen Frank explaining the

importance of the Athletics Fundraising Witnesses’ testimony and requesting that the

government grant them immunity so that the jury could hear all relevant evidence. See Exhibit

A. On July 21, 2021, the government informed undersigned counsel that it would not grant

immunity to these witnesses. See Exhibit B. The government did not provide any reason why it

was declining Defendants’ request.

        While the Court lacks authority to grant immunity directly, the Court has the power to

require that the government grant immunity for a defense witness, or else dismiss the case. See

United States v. Angiulo, 897 F.2d 1169, 1190-92 (1st Cir. 1990). The Court may force the

government’s hand in this manner where a defendant’s constitutional rights are being violated, as

they are here, by the government’s refusal to immunize a defense witness. As the Angiulo case

stated, “If a prosecutor abuses her discretion by intentionally attempting to distort the fact-

finding process, then a due process violation exists and a court may order the prosecutor to grant

immunity or face a judgment of acquittal.” Id. at 1192. Defendants can demonstrate a

“distortion” of the fact-finding process either “by showing an attempt to harass or intimidate

potential witnesses, or by showing that the prosecutor deliberately withheld immunity for the

purpose of hiding exculpatory evidence from the jury.” Curtis v. Duval, 124 F.3d 1, 9 (1st Cir.

1997). Here, it is clear that the government is denying immunity in an attempt to hide

exculpatory evidence from the jury.

                                                  2
          Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 3 of 12




    II.      The Athletics Fundraising Witnesses Will Provide Crucial Exculpatory Evidence
          The Athletics Fundraising Witnesses will provide testimony that the jury will not hear

from any other witnesses based on their extensive experience with the USC Athletics

department:

                 Mr. Orr is the former Senior Associate Athletics Director at USC. He led the
                  Trojan Athletic Fund—USC’s athletics department’s fundraising arm—from
                  approximately 2010 to 2020. Overall, Mr. Orr worked for the USC athletics
                  department for approximately 35 years.

                 Mr. Lopes is the former Chief Operating Officer and Chief Financial Officer of
                  the USC athletics department, a position he held from approximately 2012 to
                  2020. Overall, Mr. Lopes also worked for the USC athletics department for
                  approximately 35 years.

                 Mr. Jacobson is a former Associate Athletics Director at USC and worked at the
                  Trojan Athletic Fund.

          The Athletics Fundraising Witnesses were intricately involved in USC Athletics’

fundraising initiatives throughout their years at USC, and can speak to the interplay between

admissions and fundraising for athletics. The government’s theory in this case is that “nobody at

USC” knew about receiving donations for preferential admissions treatment through athletics.

But, as the Athletics Fundraising Witnesses can testify, that is not so. In fact, the most senior

people in the USC Athletics department knew about and approved of an institutional practice of

admitting students based on things other than academic or athletic merit. 1 This practice was

widespread, went on over time, and involved many students at USC. The Athletics Fundraising

Witnesses’ testimony to this effect will show that receiving money for preferential admissions



1




                                                  3
       Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 4 of 12




treatment was common practice at USC. Moreover, this testimony will corroborate Defendants’

statements that they had a good-faith basis for believing Rick Singer when he told them that the

practice was legitimate, and that they believed this was how things worked at USC. 2 The

Athletics Fundraising Witnesses’ testimony will also speak to whether the parents’ payments to

USC can actually qualify as bribes (there is, of course, no such thing as a bribe that is approved

by the institution receiving it in the honest services context). The government’s attempt to

prevent the jury from hearing this type of exculpatory evidence violates the Defendants’

constitutional rights.

        The Court need not take defense counsel’s word on the importance of this evidence.

Chief Magistrate Judge Kelley has already spoken on this issue. Shortly after the government

revealed that it was withholding key Brady material in which Singer confessed that he told the

Defendants that they were making donations to USC, rather than bribes, Judge Kelley held a

hearing to discuss the production of additional exculpatory evidence the government had been

withholding. In that hearing, Judge Kelley spoke directly to the issues that are raised by this

Motion. She said:

        If [Heinel’s] taking money for an account over which she has control, which, I
        know the government says that’s a bribe, you still have to prove that the school
        was not in on that. And I know that the government – I’ve also reviewed the 302s
        with USC, and I know that the higher-ups are saying, “We never did that,” and the
        lower-downs are saying, “We might have.” So I think it’s – and I’ll just tell you
        from other material I’ve seen ex parte in the case, it is a viable assertion that
        USC had a practice of its admissions, of its athletics department admitting kids
        in exchange for a donation … as athletic walk-ons. . . . [The government is]
        going to say, Oh, it’s a bribe legally if she has money going into accounts she
        controlled. That’s going to be something for the jury to decide. It’s not a de
        facto bribe. The school has to be ignorant of that, and one might well ask, how
        could the school have been ignorant of that? . . . I just think the government is
        kind of stuck on this theory that, if the money is going into an account for the school

2




                                                  4
       Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 5 of 12




       in exchange for Heinel advocating for a student, then the defendants are guilty.
       Number one, you do have to show that they [parents] knew that was
       happening; and, number two, you have to show the school wasn’t okay with
       that.

Dkt. 906 (Feb. 28, 2020 hearing) at 14:7-16:4 (emphasis added). To this, the Assistant United

States Attorney responded, “Yeah, yes Your Honor. And we intend to prove that.” Id. at 16:5-

6 (emphasis added).

       Given the government’s refusal to grant immunity to the Athletics Fundraising

Witnesses, the government appears to want to present its one-sided evidence that the “school

wasn’t okay” with granting preferential admissions treatment for donations while at the same

time blocking the defendants’ evidence that, in fact, the school was okay with this arrangement.

This is distortion of the evidence plain and simple. As part of this strategy, the government plans

to call USC Dean of Admission Timothy Brunold. Dean Brunold filed a sworn affidavit earlier

in this case which Judge Kelley characterized as “the unmistakable import of the statement is

that donations are not important to the decision whether to admit students.” Dkt. 913 at 17

(referencing Dkt. 532-3 at 2). At a hearing, Judge Kelley stated: “I don’t for a second believe

Mr. Brunold’s affidavit that he submitted here, and I think it’s belied by many of the documents

that we’ve received…I just think that’s not credible.” Dkt. 673 (Nov. 26, 2019 Hr’g Tr.) at

21:15-22:2. Judge Kelley later issued a written opinion in which she called Dean Brunold’s

affidavit “misleading.” Dkt. 913 at 18. Dean Brunold’s testimony cannot go unrebutted, but by

denying Defendants the opportunity to call the Athletics Fundraising Witnesses, the government

is guaranteeing that Dean Brunold gets the final word.

       The documents produced in this case speak to what the Athletics Fundraising Witnesses

will testify to that the government does not want the jury to hear. For instance:




                                                 5
           Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 6 of 12




                 Mr. Lopes told the FBI, “[Regarding walk-on athletes], [m]any factors are
                  considered, including financial support, but at the end of the day, the student
                  athlete is expected to benefit the program …. With regard to an exchange of
                  money in order to accept a walk-on, it depended on the walk-on. A lot of people
                  want to help kids find a college and get them into school. Having someone pay to
                  help a student get into college isn’t wrong. If someone was a scholarship student,
                  then it was different. If money went to the coach, it would be a problem because
                  a coach shouldn’t take money.” SINGER-VOL016-036044.

                 In a January 2016 email, Donna Heinel told Mr. Orr that, with respect to a
                  daughter of a potential donor, “I am taking her to subco as a     walk on but
                  she is not good enough to make the team.” Mr. Orr replies “Thanks.” USAO-VB-
                  01198905.

                 In a June 2013 email, Mr. Orr emailed Ms. Heinel about admitting the daughter of
                  another donor. He wrote, “Potential donor for us and friend should I push it? She
                  doesn’t have to be on team but can we help with admissions knowing she could
                  be cut.” USAO-VB-01304438.

                 In a June 2017 document titled “Title IX analysis,” which analyzes the roster size
                  of each sport, a note next to one sport states “Significant donor’s son on roster.
                  Practice only. Unique scenario for this year.” USAO-VB-01496074. A note next
                  to another sport states, “Two significant donor’s sons on roster. Practice only.
                  Unique scenario for this year.” Id.

Without the Athletics Fundraising Witnesses, the jury will be deprived of any testimony

regarding the practices that are discussed in these emails and will hear only the government’s

one-sided testimony that USC was not “okay” with trading admissions for donations. 3

    III.      The government has no good faith reason to refuse to immunize the witnesses

           In cases where motions for defense witness immunity have been denied, the government

provided a legitimate basis for its contention that witness immunity could interfere with an

ongoing investigation. See Curtis, 124 F.3d at 9 (immunity could interfere with ongoing grand



3
        As Judge Kelley stated, “[P]art of the problem we’re facing here is that I think you have a very
basic fact that you [the Defendants] need to get across to a jury to support your defense … and USC has
gone on record saying that’s not true. So you’re digging assiduously for documents showing that
donations affected a person’s chance of getting in, and USC is denying that’s true.” Dkt. 673 at 21:18-24.
The Defendants now believe they have the witnesses to rebut the government’s (and USC’s) evidence, but
are being blocked from presenting such evidence to the jury.

                                                    6
        Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 7 of 12




jury investigation which might result in prosecution of proposed defense witness); United States

v. De La Cruz, 993 F.2d 1307, 1312-14 (1st Cir. 1993) (upholding district court’s rejection of

motion to immunize convicted but unsentenced co-conspirator); Anguilo, 897 F.2d at 1193

(government’s desire not to hinder possible future prosecution of the witness was “motivated by

something other than a desire to keep [the witness’s] testimony from the jury”); United States v.

Drape, 668 F.2d 22, 26 (1st Cir. 1982) (immunity denied where witness was under indictment on

charges related to defendant’s and government argued immunity would jeopardize its case

against the witness).

        In this case, the government has declined to provide any reason why it is refusing to

grant these witnesses immunity. This is because there is no valid reason. The government’s

“Varsity Blues” investigation has been underway for approximately three years. The

government has collected millions of pages of documents, reviewed hundreds of wiretapped

conversations, and interviewed countless witnesses. Apparently satisfied with its investigation,

the government indicted dozens of individuals, including Defendants, over two years ago in

March 2019. Several individuals have pled guilty, and many remain awaiting trial in multiple

cases in this district. At this point, after three years of investigating and preparing for trial, it is

almost impossible to believe (nor has the government claimed) that the government is still

continuing its investigation into this matter.4

        Moreover, over the course of the two-year period since Defendants were indicted, the

government has never made any suggestion that the Athletics Fundraising Witnesses were

targets, or even subjects, of its investigation. In fact, on May 30, 2019, AUSA Rosen sent a

letter to all counsel listing the “names of known unindicted co-conspirators as to the conspiracies


4
       The government is of course aware that any use of a grand jury to prepare for trial is highly
improper. See In re Grand Jury Proc., 814 F.2d 61, 70 (1st Cir. 1987).

                                                    7
        Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 8 of 12




charged in the indictment.” The list contained the names of over 75 individuals, but did not

include the Athletics Fundraising Witnesses. If the government were interested in

investigating the Athletics Fundraising Witnesses, it would have done so by now. It has not –

and will not – because if the government were to indict the Athletics Fundraising Witnesses, or

name them as unindicted co-conspirators, it would risk destroying its own theory of the fraud.

Instead, the government is attempting to distort the evidence by hiding from the jury the fact that

these and other USC officials were aware of and in agreement with the practices at issue in this

case.

        The fact that the government is attempting to distort the evidence is further demonstrated

by the government’s witness list, which includes a number of USC personnel from the

admissions (e.g., Dean Brunold) and advancement departments but does not include a single

witness who is or was employed by the Trojan Athletic Fund, or any administrator from the USC

athletics department. The glaring omission—in a case about athletic fundraising—is not an

accident. If those individuals were to testify, the jury would hear about USC’s practices of

weighing donation potential on the scale for admissions. The jury would hear how the athletics

department not only approved, but encouraged, applicants to go “through athletics” during the

admissions process if their family had the capacity to give donations. And the jury would hear

how many applicants were admitted as athletic “walk-ons” even though they were never

expected to play a sport. This testimony would directly contradict the government’s theory that

Donna Heinel was a rogue actor who defrauded her superiors by taking donations for USC.

Thus, in order to protect its narrative, the government is trying to improperly prevent anyone

from taking the stand who might testify to the contrary.




                                                 8
       Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 9 of 12




       As further evidence of the government’s lack of any legitimate basis to grant the

Athletics Fundraising Witnesses immunity, the Court should consider what possible crime the

Athletics Fundraising Witnesses could even be charged with. Certainly a fundraiser’s job is to

raise money, and even if the exact manner in which the fundraisers were raising funds was not

authorized by official policy (although it may very well have been), that cannot be a federal

criminal offense. The prosecutors’ statements to the contrary are without any legal basis,

although they appear to have had the effect of causing these witnesses to claim immunity. The

undersigned have not located any case—anywhere—where the “bribe” in an honest services

prosecution was a payment to the entity allegedly being defrauded of its employee’s honest

services. There has simply never been such a case. The undersigned respectfully refer the Court

to Judge Woodlock’s comments on this subject at the sentencing of Defendant Bizzack:

       THE COURT: That’s not a bribe, is it? It’s received by USC. Then we’ve
       got a faithless employee. That’s a different issue from bribery, right?

       [AUSA] KEARNEY: No, Your Honor, because in light of Skilling, there has
       to be a bribe or a kickback.

       THE COURT: Yes, there does, I agree. And this is a case in search of a
       bribe or a kickback . . . . So now we’re back to this question of what was the
       bribe that [Heinel] received? Because it has to be to her, not some account that
       she controlled, unless you say it was reasonably foreseeable to [Defendant] that she
       was going to toy with that account.

See United States v. Bizzack, Case No. 19-cr-10222-DPW, Sentencing Tr. at 15-16 (D. Mass.).

There is no suggestion that the Athletics Fundraising Witnesses were using any of the money

they raised for any non-USC purpose. It was their job to raise more and more funds for USC.

And even if raising more and more funds for USC helped their careers, that does not turn them

into criminals. See United States v. Thompson, 484 F.3d 877, 884 (7th Cir. 2007) (Easterbrook,

J.) (“The United States has not cited, and we have not found, any appellate decision holding that



                                                9
       Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 10 of 12




an increase in official salary, or a psychic benefit such as basking in a superior’s approbation

(and thinking one’s job more secure), is the sort of ‘private gain’ that makes an act criminal

under § 1341 and § 1346. . . . . We now hold that neither an increase in salary for doing what

one’s superiors deem a good job, nor an addition to one’s peace of mind, is a ‘private benefit’ for

the purpose of § 1346.”).

                                          CONCLUSION

       The government has no good-faith basis to deny a grant of immunity. The government

simply wants to control the narrative, distort the evidence, and shield the jury from hearing

evidence that Judge Kelley has already found is exculpatory and contradicts the government’s

theory of the case. In order to preserve their right to a fair trial, Defendants respectfully request

that this Court exercise its authority to order the government to make a grant of statutory

immunity to Ron Orr, Steve Lopes, and Scott Jacobson under 18 U.S.C. § 6003(b), or else

dismiss the case.



 Dated: July 27, 2021                             Respectfully submitted,

                                                  /s/ Brian T. Kelly
                                                  Brian T. Kelly (BBO # 549566)
                                                  Joshua C. Sharp (BBO # 681439)
                                                  Lauren M. Maynard (BBO # 698742)
                                                  NIXON PEABODY LLP
                                                  53 State Street
                                                  Boston, MA 02109
                                                  (617) 345-1000
                                                  bkelly@nixonpeabody.com
                                                  jsharp@nixonpeabody.com
                                                  lmaynard@nixonpeabody.com

                                                  Robert Sheketoff (BBO # 457340)
                                                  One McKinley Square
                                                  Boston, MA 02109
                                                  617-367-3449


                                                  10
Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 11 of 12




                                Counsel for Gamal Abdelaziz


                                /s/ Cory S. Flashner
                                R. Robert Popeo (BBO # 403360)
                                Mark E. Robinson (BBO # 423080)
                                Eóin P. Beirne (BBO # 660885)
                                Cory S. Flashner (BBO # 629205)
                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                AND POPEO, P.C.
                                One Financial Center
                                Boston, MA 02111
                                (617) 348-1605
                                rpopeo@mintz.com
                                mrobinson@mintz.com
                                ebeirne@mintz.com
                                csflashner@mintz.com

                                Counsel for Elisabeth Kimmel

                                /s/ Michael K. Loucks
                                Michael K. Loucks (BBO # 305520)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                500 Boylston Street
                                Boston, MA 02116
                                (617) 573-4800
                                michael.loucks@skadden.com

                                Jack P. DiCanio (pro hac vice)
                                Allen J. Ruby (pro hac vice)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                525 University Avenue
                                Palo Alto, CA 94301
                                (650) 470-4500
                                jack.dicanio@skadden.com
                                allen.ruby@skadden.com

                                Counsel for Marci Palatella


                                /s/ Michael Kendall
                                Michael Kendall (BBO # 544866)
                                Lauren M. Papenhausen (BBO # 655527)
                                WHITE & CASE LLP
                                75 State Street

                               11
       Case 1:19-cr-10080-NMG Document 1967 Filed 07/27/21 Page 12 of 12




                                                Boston, MA 02109-1814
                                                (617) 979-9300
                                                michael.kendall@whitecase.com
                                                lauren.papenhausen@whitecase.com

                                                Andrew E. Tomback (pro hac vice)
                                                MCLAUGHLIN & STERN, LLP
                                                260 Madison Avenue
                                                New York, NY 10016
                                                (212) 448-1100
                                                atomback@mclaughlinstern.com

                                                Counsel for John Wilson




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that counsel for the defendants conferred with counsel for the government in an
attempt to resolve or narrow the issues raised by this motion. The government declined to
extend the immunity sought in the motion.

                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp



                                CERTIFICATE OF SERVICE

         I hereby certify that a REDACTED copy of the foregoing was filed electronically on
 July 27, 2021, and thereby delivered by electronic means to all registered participants as
 identified on the Notice of Electronic Filing. An UNREDACTED copy of this document was
 served on the government by email.



                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp




                                               12

114689379v.1
